Exhibit 10.2

 

SECOND AMENDMENT

 

TO THE

 

SATCON TECHNOLOGY CORPORATION

 

2010 EMPLOYEE STOCK PURCHASE PLAN

 

WHEREAS, Satcon Technology Corporation, a Delaware corporation (the “Company”),
adopted the Satcon Technology Corporation 2010 Employee Stock Purchase Plan (the
“Plan”); and

 

WHEREAS, pursuant to the Section 16 of the Plan, the Committee (as that term is
defined in the Plan) reserved the right to amend the Plan; and

 

WHEREAS, pursuant to Section 14(b) of the Plan, if the outstanding shares of the
Company’s common stock are decreased as a result of a reverse stock split, the
Committee shall make appropriate adjustments in the number and/or kind of
shares, and the per-share option price thereof, which may be issued in the
aggregate and to any Participant (as that term is defined in the Plan) upon
exercise of options granted under the Plan; and

 

WHEREAS, on July 3, 2012, the Company’s Board of Directors approved a reverse
stock split on a 1-for-8 exchange ratio, effective on July 19, 2012; and

 

WHEREAS, the Company now wishes to amend the Plan to increase the number of
shares that may be purchased by a Participant during any Exercise Period (as
that term is defined in the Plan), to narrow the circumstances under which the
Plan may be terminated, and to make appropriate adjustments to the Plan so that
references under the Plan to a certain number of shares of the Company’s common
stock reflect the 8-for-1 reverse stock split of the Company’s common stock.

 

NOW THEREFORE, the Plan is hereby amended as follows:

 

1.                                      Section 7(a) of the Plan is hereby
amended and restated, in its entirety, to read as follows, effective August 15,
2012:

 

“(a)                           Shares of Common Stock Subject to Option.  On
each Offering Date beginning on or after August 15, 2012, subject to the
limitations set forth in Section 7(d) and this Section 7(a), a Participant shall
be granted an option to purchase on each subsequent Exercise Date during the
Offering Period (at the Exercise Price determined as provided in
Section 7(b) below) up to a number of shares of Common Stock determined by
dividing such Participant’s Plan Contributions accumulated prior to such
Exercise Date and retained in the Participant’s account as of such Exercise Date
by the Exercise Price; provided, that the maximum number of shares a Participant
may purchase during any

 

--------------------------------------------------------------------------------


 

Exercise Period shall be 2,500 shares.  If a new Offering Period does not begin
on August 15, 2012 pursuant to Section 4(b) of the Plan, all Participants who
were granted options on May 15, 2012 shall be granted an additional option on
August 15, 2012 to purchase up to 2,187.50 shares (so that the total number of
shares that may be purchased shall be up to 2,500 shares) on each subsequent
Exercise Date during the Offering Period that began on May 15, 2012 (at the
Exercise Price determined as provided in Section 7(b) below), subject to the
limitations set forth in Section 7(d) hereof.”(1)

 

2.                                      The first sentence of Section 14(a) of
the Plan is hereby amended and restated, in its entirety, to read as follows,
effective July 19, 2012:

 

“Subject to adjustment as provided in Section 14(b) below, the maximum number of
shares of the Company’s Common Stock that shall be made available for sale under
the Plan shall be 250,000 shares, plus an automatic annual increase on each
anniversary of the Plan’s effective date equal to the lesser of (i) 250,000
shares, (ii) 3% of all shares of Common Stock outstanding on the last day of the
immediately preceding fiscal year, or (iii) a lesser amount determined by the
Board.” (2)

 

3.                                      A new paragraph is hereby added to
Section 16(b) of the Plan, to read as follows, effective August 15, 2012:

 

“If, in the event Participants become entitled to purchase a number of shares
greater than the number of reserved shares remaining available for purchase
under the Plan on an Exercise Date, the reserved shares remaining as of such
Exercise Date shall be sold to Participants on a pro rata basis, based on the
relative value of their cash account balances in the Plan as of such Exercise
Date.  In addition, the Plan shall be suspended immediately following such
Exercise Date until additional shares of the Company’s Common Stock shall be
made available for sale under the Plan pursuant to Section 14(a) hereof;
provided that the Board or Committee provides notice to the Participants at
least 20 business days prior to the date of termination of the suspension
period.”

 

4.                                      Section 16(c)(i) of the Plan and the
last paragraph in Section 16(c) of the Plan are hereby deleted in their
entirety, effective August 15, 2012.

 

--------------------------------------------------------------------------------

(1)  Prior to this Amendment, the Plan was drafted to permit Participants to
purchase up to 2,500 shares per Exercise Period.  This maximum would be adjusted
downward to 312.5 as a result of the 1-for-8 reverse stock split effective
July 17, 2012.  Thus, the Amendment increases this maximum to 2,500 shares
(which would have been 20,000 shares pre-reverse split).  In addition, the new
grant of an option to purchase up to an additional 2,187.50 shares if a new
Offering Period does not begin on August 15, 2012, is intended to give existing
Participants an option to purchase up to a total of 2,500 shares, when combined
with their existing option to purchase up to 312.5 shares granted on May 15,
2012 (as adjusted because of the 1-for-8 reverse stock split).

 

(2)  This provision is being amended to adjust downwards the maximum number of
shares available under the Plan, and the amount subject to the evergreen
provision, to reflect the 1-for-8 reverse stock split.  The adjusted amounts are
otherwise consistent with the original amounts of 2,000,000 set forth in the
Plan document prior to this Amendment.

 

--------------------------------------------------------------------------------


 

5.                                      All other provisions of the Plan remain
unchanged and in full force and effect.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has executed this Amendment as of July 16, 2012.

 

 

 

Satcon Technology Corporation, a Delaware corporation

 

 

 

 

 

By:

 

 

Name: Daniel Gladkowski

 

Title: VP Administration & Secretary

 

--------------------------------------------------------------------------------